                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION

                                 DOCKET NO. 3:18CR108-FDW

UNITED STATES OF AMERICA                       )
                                               )         FINAL ORDER AND
        v.                                     )      JUDGMENT OF FORFEITURE
                                               )
SHI YUN ZHOU                                   )



        THIS MATTER is before the Court on Motion of the United States of America, pursuant

to Fed. R. Crim. P. 32.2(c), for a Final Order and Judgment of Forfeiture. For good cause shown,

this Court hereby GRANTS the Motion. This Courrt FINDS AS FOLLOWS:

        I.      Background

        On March 21, 2018, a Grand Jury returned an Indictment (Doc. 3) against Defendant,

charging him with, inter alia, narcotics trafficking and money laundering offenses.              The

Indictment contained a finding of probable cause for forfeiture of a variety of items that facilitated

controlled substances offenses, were proceeds of controlled substances offenses, and were

involved in money laundering. The items included, among other items, the items identified for

final forfeiture herein.

        On August 23, 2018, Defendant pled guilty (Doc. 22) via Plea Agreement (Doc. 20) to

controlled substance conspiracy and money laundering conspiracy charges set forth in the

Indictment. On January 30, 2019, this Court issued a Consent Order and Judgment of Forfeiture

(Doc. 33) for, among other items, the funds, currency, vehicles, and real properties identified for

final forfeiture herein. On the same day, this Court also issued a Second Consent Order and

Judgment of Forfeiture (Doc. 34) for three firearms seized in this case.
        Beginning on January 30, 2019 and continuing for thirty days, the United States published

notice (Doc. 39-1) of forfeiture of the items in the Consent Order and Second Consent Order.

Further, on February 4, 2019 and February 5, 2019, the United States sent personal notice of the

Consent Order and Second Consent Order to the following recipients, via Federal Express,

notifying each recipient of this forfeiture action and the Government’s intent to dispose of all

forfeited property in accordance with law, and further notifying each recipient of the right to submit

a verified claim to this Court within thirty days of receipt of the notice:

                  NOTICE RECIPIENT                           DATE RECEIVED

                  Lili Bian                                  Received 02/06/2019

                  Lili Bian c/o Anthony Scheer               Received 02/06/2019

                  Guoen Zhou                                 Received 02/06/2019

                  Reginald Bradshaw                          Received 02/06/2019

                  James Thomas Barham                        Received 02/06/2019

                  Patrick Wannamaker                         Received 02/07/2019



        On May 24, 2019, the United States filed a Notice (Doc. 43) in this case, indicating that

administrative forfeiture of a Maserati vehicle, two Mercedes vehicles, an Audi vehicle, a Porsche

vehicle, and three items of gold jewelry had concluded and no further order on such items was

necessary in this case.1       Then, on July 5, 2019, on Motion (Doc. 47) of the United States and

pursuant to an agreement between the United States and potential claimant Lili Bian, this Court



1
  The United States also now advises that DEA has issued a Declaration of Forfeiture for the $11,170 in currency
seized from Bian’s residence at 5841 Five Knolls Drive, Charlotte, North Carolina. Therefore, the United States
does not request a final order for that currency and that currency is not identified herein for final forfeiture.
                                                         2
dismissed (Doc. 48) $300,000 in funds and the real property at 5841 Five Knolls Drive, Charlotte,

North Carolina from the Consent Order.

        No petitions have been filed in this action and the time for filing petitions has expired.

Therefore, this Court may now issue a Final Order and Judgment Confirming Forfeiture of the

remaining items in this case that have not been administratively forfeited or dismissed from the

Consent Order and Second Consent Order. Defendant maintained an interest, by virtue of title,

possession, source of funding, and/or control, in each of the items remaining for final forfeiture.2

        II.      Legal Conclusions

        Pursuant to Rule 32.2(c)(2), if no third party files a timely petition, the preliminary order

becomes the final order of forfeiture if the Court finds that the defendant (or any combination of

defendants convicted in the case) had an interest in the property that is forfeitable under the

applicable statute.      Based on the record, Rule 32.2(c)(2) is satisfied and the Court may now

confirm the Consent Order and Judgment of Forfeiture and Second Consent Order and Judgment

of Forfeiture as the Final Order and Judgment of Forfeiture to give the Government clear title to

the forfeited assets.



        It is therefore ORDERED:

        In accordance with Rule 32.2(c)(2), the Consent Order and Judgment of Forfeiture and

Second Consent Order and Judgment of Forfeiture are confirmed as final. All right, title, and

interest in the following property, whether real, personal, or mixed, has therefore been forfeited to



2
  The United States maintained throughout the investigation and prosecution that Defendant often funded the
purchase of items that were eventually titled in the names of family members and/or placed in the possession of his
family, friends, and acquaintances.
                                                         3
the United States for disposition according to law pursuant to Fed. R. Crim. P. 32.2, 21 U.S.C. §

853, 18 U.S.C. § 982, and/or 28 U.S.C. § 2461(c), and the United States shall take or maintain

possession of such properties, have clear title to the properties, and warrant good title as set forth

in 21 U.S.C. § 853(n)(7):

      Approximately $530.47 in funds seized from Wells Fargo Account XXXXXX3719, such
       account held in the name of Shi Yun Zhou;

      Approximately $12,510.95 in funds ($62,510.95 in funds initially seized, less $50,000
       returned) seized from Wells Fargo Account XXXXX0798, such account held in the
       names of Shi Yun Zhou and LiLi Bian;

      Approximately $1,264.03 in funds seized from BB&T Account XXXXXX9964, such
       account held in the name of Ace Aesthetics, LLC;

      Real property at 4615 Harper Court, Charlotte, North Carolina, more particularly
       described in a document at Book 59, Page 246 in the Mecklenburg County Public
       Registry;

      Real property at 333 West Trade Street, Unit #1106, Charlotte, North Carolina, more
       particularly described in a document at Book 19768, Page 886 in the Mecklenburg
       County Public Registry;

      Approximately $144,019.55 in funds seized from Wells Fargo Account
       XXXXXXXXX2622, such account held in the name of LiLi Bian;

      Approximately $65,545.69 in funds ($115,545.69 in funds initially seized, less $50,000
       returned) seized from First Citizens Account XXXXX9913, such account held in the
       name of LiLi Bian;

      Approximately $259,869.30 in funds ($409,869.30 in funds initially seized, less $150,000
       returned) seized from BB&T Account XXXXXX6537, such account held in the name of
       LiLi Bian;

      Approximately $90,921.91 in funds ($140,921.91 in funds initially seized, less $50,000
       returned) seized from PNC Account XXXXXX9898, such account held in the name of
       LiLi Bian;

      Approximately $18.09 in funds seized from First Citizens Account XXXXX5851, such
       account held in the name of LiLi Bian;

                                                  4
       Approximately $215,770.66 in funds seized from Bank of America Account
        XXXXXXXX6828, such account held in the name of LiLi Bian and Gouen Zhou;

       Approximately $274,735.67 in funds seized from SunTrust Account XXXXXXXX4978,
        such account held in the name of LiLi Bian and Gouen Zhou;

       Approximately $215,106 in currency seized from Zhou’s residence at 4615 Harper Court;

       One Kel-Tec, .22 caliber pistol bearing serial number WW9S61, magazine, and
        ammunition, seized during the investigation;

       One Ruger 223 AR Rifle bearing serial number 852-92015, magazine and ammunition,
        seized during the investigation; and

       One Ruger 9mm pistol bearing serial number 337-54136, magazine and ammunition,
        seized during the investigation.3


        SO ORDERED.


                                                    Signed: July 17, 2019




3
  The PNC accounts identified in the Consent Order, as well as BB&T account 9972 identified in the Consent
Order, ultimately were closed prior to seizure, and/or the accounts did not maintain balances to seize. Therefore,
those accounts are not identified in this Final Order.
                                                         5
